DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is a Non-Final Detailed Action in response to amendment filed on 07 September 2022.  The present application claims 16-34, 36, 37, 39-43, 45-56, 58, 59, 61, 62 & 64-67, submitted on 07 September 2022 are pending. Applicants’ cancelation of claims 1-15, 35, 38, 44, 57, 60 & 63, indicated on 07 September 2022 has been acknowledged. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wireless interface situated below the first element and above the interface” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 42, 43, 61 & 62 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The Detail Description fails to disclose or concisely suggest a wireless interface that describes the location of the interface to be between a first operating element and an interface. The Detail Description describes a radio interface described on page 13 discloses an interface can be integrated into the power-tool housing.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-34, 36, 37, 39-43, 45-56, 58, 59, 61, 62 & 64-67 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mergener (U.S. Pub. No. 2016/0311094).
Regarding claim 16, Mergener discloses (see Figure 1 and Figure 21) a hand-held power tool (200) comprising: a housing (202) that includes a handle (204); a drive motor (214) situated in the housing (202) for driving a mechanical interface (210); a power supply (400); control unit (226) situated in the housing (202) below the handle (see Figure 3); and a first switch (208; 1508; 1608) situated on the housing (202) below the drive motor (214) and above the power supply (400; see Figure 1), wherein the first switch (208; 1508; 1608) is a push-button switch (see Paragraph 0041), wherein the first switch (208; 1508; 1608) comprises a backlighting (see Paragraph 0145), wherein a function is assignable to the first switch (208; 1508; 1608), wherein the assignable function is interchangeable by a user with another function (see Paragraph 0146).
Regarding claim 17-19, 36, Mergener discloses (see Figure 1 and Figure 21) wherein the power supply (400) is a rechargeable battery pack (see Figure 1); wherein the mechanical interface (210) is a tool holder (see Figure 4); wherein an assignment of the function setting of the first switch (208; 1508; 1608) takes place via at least one wired or wireless second switch (208; 1508; 1608) situated on the housing (see Paragraph 0145 and Paragraph 0145). 
Regarding claim 20-22, Mergener discloses (see Figure 1 and Figure 21) wherein an assignment of the function of the first switch (208; 1508; 1608) takes place via an interface (800) for wireless communication with an external device (see Paragraph 0039 and Paragraph 0040); wherein the interface (800) for the wireless communication includes a fixedly or detachably installed radio module for the contactless exchange of data with an interface of an external unit (see Paragraph 0039 and Paragraph 0040), the radio module being configured to at least one of receive and transmit a radio signal, a Bluetooth signal, a WLAN signal, a visual signal, or an acoustic signal (see Paragraph 0039 and Paragraph 0040); and wherein the first switch (208; 1508; 1608) is operable to switch on and off any one or more of the following: an assigned electrical function, an assigned electronic feature of the hand-held power tool (200), and an electronic feature of another electrical device (see Paragraph 0145 and Paragraph 0146).
Regarding claims 23-25, Mergener discloses (see Figure 1 and Figure 21) wherein the first switch (208; 1508; 1608) is operable to change a value of any one or more of the following: an electrical function assigned to the first switch (208; 1508; 1608), an electronic feature of the hand-held power tool (200) assigned to the first switch (208; 1508; 1608), and an electronic feature of another electrical device assigned to the first switch (see Paragraph 0145 and Paragraph 0146); wherein the function assigned to the first switch (208; 1508; 1608) is interchangeable to any one or more of the following: a light function, a current limitation setting, a speed limitation setting, a torque limitation setting, and a setting of a function of an integrated component (see Paragraph 0147 and Paragraph 0148); wherein the function setting assigned to the first switch (208; 1508; 1608) is interchangeable to a setting of a function of any one or more of the following: an acceleration sensor, a rotation rate sensor, a light sensor, and a temperature sensor (see Paragraph 0053).
Regarding claims 26-28, Mergener discloses (see Figure 1 and Figure 21) wherein the function assigned to the first switch (208; 1508; 1608) is interchangeable to one in which the first switch (208; 1508; 1608) controls a luminosity, a current profile, a rotational speed profile, a power, a torque, a clutch detent, a sensor triggering threshold, a sound level, a suction power, or a number of impacts (see Paragraph 0147 and Paragraph 0148); wherein the first switch (208; 1508; 1608) is operable to switch on and off an electrical function that is selectable from a stored database or that is freely user-definable (see Paragraph 0145 and Paragraph 0146); wherein the hand-held power tool (200) is configured to output one or both of an acoustic signal and a visual signal in response to an assignment of the function of the first switch (see Paragraph 0145).
Regarding claim 29-31, Mergener discloses (see Figure 1 and Figure 21) further comprising an LED display (1511) on the housing situated below the drive motor (214) and above the power supply (400; see Figure 26), wherein the hand-held power tool (200) is configured to output a visual signal via the LED display (1511) in response to an assignment of the function of the first switch (see Paragraph 0145); wherein the LED display (1511) includes at least one visual icon representing the function to which the first switch (208; 1508; 1608) has been changed (see Paragraph 0145 and Paragraph 0146); and wherein the hand-held power tool (200) is a rotary impact screwdriver, a baton screwdriver, an impact drill, a multi-function tool, a combi drill, a cordless drill, a cordless screwdriver, or a cordless combi drill (see Paragraph 0037).
Regarding claim 32, Mergener discloses (see Figure 1 and Figure 21) a system (200)comprising: a hand-held power tool (200) that includes: a housing (202)  that includes a handle (204); a drive motor (214) situated in the housing for driving a mechanical interface (210); a power supply (400); a control unit (226) situated in the housing (202) below the drive motor (214) and above the power supply (400); and a first switch (208; 1508; 1608) situated on the housing (202) below the drive motor (214) and above the power supply (400), wherein the first switch (208; 1508; 1608) is a push-button switch (see Paragraph 0145), wherein the first switch (208; 1508; 1608) comprises a backlighting (see Paragraph 0145), wherein a function is assignable to the first switch (see Paragraph 0146), wherein the assignable function is interchangeable by a user with another function a wireless interface (1511; 1611) situated below the drive motor (214) and above the power supply (see Paragraph 0039 and Paragraph 0040); and an external unit (800) that includes a wireless interface (684) and with which the hand-held (200) is configured to communicate via the wireless interfaces (684) of the hand-held power tool (200) and the external unit (see Paragraph 0039 and Paragraph 0040).
Regarding claim 33, Mergener discloses (see Figure 1 and Figure 21) wherein the external unit (800) is a smartphone or an electronic data processing system (see Paragraph 0039). 
Regarding claim 34, Mergener discloses (see Figure 1 and Figure 21) an electrical unit (200) comprising: a housing (202); a control unit (226) situated in the housing (202); a power supply (400); and a first switch (208; 1508; 1608) situated on the housing (202), wherein the first switch (208; 1508; 1608) is a push-button switch (see Paragraph 0145), wherein the first switch (208; 1508; 1608) comprises a backlighting (see Paragraph 0145), wherein a function is assignable to the first switch (208; 1508; 1608), wherein the assignable function is interchangeable by a user with another function (see Paragraph 0146), wherein the function is assignable to the first switch (208; 1508; 1608) via at least one of an external interface (800), an external data processing system and a second switch (see Paragraph 0039 and Paragraph 0040).
Regarding claim 37, Mergener discloses (see Figure 1 and Figure 21) a hand-held power tool (200) comprising: a housing (202) that includes a handle (204); a drive motor (214) situated in the housing (202) for driving a mechanical interface (210), wherein a first operating element (212) configured for controlling and/or regulating the drive motor (214) is situated in an area of the handle (see Paragraph 0041); a power supply (400); wherein the first operating element (212) is situated below the drive motor (214) and above the power supply (400); and an interface (208; 1508; 1608) situated in an area above the power supply (400) and below the first operating element (see Figure 26 and Figure 27), wherein the interface (208; 1508; 1608) includes at least a first switching element (1509; 1609), wherein the first switching element (1509; 1609) comprises a function, wherein the function is assignable to the first switching element (see Paragraph 0145 and Paragraph 0146), wherein the assignable function is interchangeable by a user with another function and a control unit (226) situated in the housing (202) between the interface and the power supply (see Paragraph 0145 and Paragraph 0146).
Regarding claim 39, Mergener discloses (see Figure 1 and Figure 21) wherein the interface (208; 1508; 1608) includes at least one wired or wireless second switching element and the function setting of the first switching element (1509; 1609) takes place via the at least one second switching element (see Paragraph 0039 and Paragraph 0040).
Regarding claim 40, Mergener discloses (see Figure 1 and Figure 21) wherein the interface (208; 1508; 1608) can be closeable via a cover (654), wherein the cover (654) follows a contour of the housing and terminates flush therewith (see Paragraph 0091).
Regarding claim 41, Mergener discloses wherein the interface (1508; 1608) includes a radio module, wherein the radio module is configured for receiving information and transmitting information to the first electronics system and/or to a second external interface (see Paragraph 0039 and Paragraph 0140).
Regarding claim 42, Mergener discloses (see Figure 1 and Figure 21) a system (200) comprising: a hand-held power tool (200) that includes: a housing (202) that includes a handle (204); a drive motor (214) situated in the housing (202) for driving a mechanical interface (210), wherein a first operating element (212) configured for controlling and/or regulating the drive motor (214) is situated in an area of the handle (see Figure 2); a power supply (400) wherein the first operating element (212) is situated below the drive motor (214) and above the power supply (400); and an interface (208; 1508; 1608) situated in an area above the power supply (400) and below the first operating element (212), wherein the interface (208; 1508; 1608) includes at least a first switching element (1509; 1609) situated above the power supply (400) and below the first operating element (212), wherein the first switching element (1509; 1609) comprises a function (see Paragraph 0145), wherein the function is assignable to the first switching element (see Paragraph 0146), wherein the assignable function is interchangeable by a user with another function (see Paragraph 0146); a wireless interface (see Paragraph 0039) situated below the first operating element (212) and above the interface (208; 1508; 1608); a control unit (226) situated in the housing (202) between the interface and the power supply (400); and an external unit (800) that includes a wireless interface (see Paragraph 0112) and with which the hand-held power tool (200) is configured to communicate via the wireless interface of the hand-held power tool (200) and the external unit (see Paragraph 0039 and Paragraph 0111).
Regarding claim 43, Mergener discloses (see Figure 1 and Figure 21) wherein the power tool (200) is configured to operate within at least two different operating modes (see Paragraph 0145 and Paragraph 0146), where each of the at least two operating modes has more than one predefined electrical function and/or predefined parameter (see Paragraph 0145 and Paragraph 0146).
Regarding claim 45, Mergener discloses (see Figure 1 and Figure 21) wherein the function of the first switch (208; 1508; 1608)  is assignable via at least one of an external interface (800), an electronic data processing system and a second switch (see Paragraph 0145 and Paragraph 0146).
Regarding claim 46-49, Mergener discloses (see Figure 1 and Figure 21) wherein an initial button setting of the first switch (208; 1508; 1608) carried out by a manufacturer is deleted; wherein a value or a control variable of the function is assignable (see Paragraph 0146); wherein the function is operable directly via the first switch (208; 1508; 1608); wherein a regulation of the value or the control variable of the function is interchangeable by the user with an aid of the first switch (see Paragraph 0145 and Paragraph 0146).
Regarding claims 50-53, Mergener discloses (see Figure 1 and Figure 21) wherein the mechanical interface (210) is attachable to a detachably mountable tool attachment such that after an exchange of the detachably mountable tool attachment (see Paragraph 0041), a change of the function of the first switch (208; 1508; 1608) takes place (see Paragraph 0145 and Paragraph 0146); wherein a function of an electrical device (1511; 1611) is assignable to the first switch (208; 1508; 1608); wherein the function of the electrical device (1511; 1611) is a synchronized switching on or off of the electrical device (1511; 1611) with the hand-held power tool (see Paragraph 0145); wherein the function of the electrical device (1511; 1611) is a time-delayed switching on or off of the electrical device (1511; 1611) with the hand-held power tool (see Paragraph 0145).
Regarding claim 54-56, Mergener discloses (see Figure 1 and Figure 21) wherein the electrical device (1511; 1611) is at least one of a light, a radio and a vacuum cleaner (see Paragraph 0145); wherein the function is assignable by the user to the first switch (208; 1508; 1608) via the external unit (see Paragraph 0146); wherein an initial button setting of the first switch (208; 1508; 1608) carried out by a manufacturer is deleted (see Paragraph 0146).
Regarding claim 58, 59, 61 & 62, Mergener discloses (see Figure 1 and Figure 21) wherein the function is assignable to the first switching element (208; 1508; 1608) via at least one of an external interface (see Paragraph 0146), an external data processing system (800) and a second switching element (see Paragraph 0039); wherein an initial button setting of the first switching element (208; 1508; 1608) carried out by a manufacturer is deleted (see Paragraph 0146).
Regarding claim 64-67, Mergener discloses (see Figure 1 and Figure 21) wherein the interface (208; 1508; 1608) includes a second switching element (see Paragraph 0145); wherein the first switching element and/or the second switching element (208; 1508; 1608) is a push-button switch (see Paragraph 0145); wherein the first switching element and/or the second switching element (208; 1508; 1608) comprise a backlighting (see Paragraph 0145); wherein the interface (208; 1508; 1608) includes at least one display element (1511) to at least display an activated assignment of the function of the first switching element (see Paragraph 0145).

Response to Arguments
Applicant’s arguments with respect to claims 16-34 and 36-44 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XAVIER A MADISON whose telephone number is (571)272-7786. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XAVIER A MADISON/Examiner, Art Unit 3731                             

/ROBERT F LONG/Primary Examiner, Art Unit 3731